Citation Nr: 0829142	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as the result of exposure to Agent 
Orange, to include entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960, and from September 1960 to December 1975.  He died in 
November 2005.  The appellant is his spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which service connection for the cause of 
the veteran's death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318 was denied.

The appellant testified before the undersigned Veterans Law 
Judge in February 2008.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The death certificate reveals that the veteran died on 
November [redacted], 2005; the cause of death was listed as 
oropharyngeal cancer due to renal failure, due to hepatic 
failure.  

2.  At the time of the veteran's death, he had no service-
connected disabilities.  

3.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
including exposure to the herbicide Agent Orange.

4.  The veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death; or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death, and the criteria for DIC 
are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 1310, 
1318, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In February 2006 and November 2007 letters, the RO included 
an explanation of VA's duty to assist in obtaining records 
and providing a medical examination or opinion where 
necessary.  The letter also requested that the appellant sign 
and return authorization forms providing consent for VA to 
obtain the veteran's private medical records and that the 
appellant submit any evidence that a service-connected 
disability caused or contributed to the veteran's death, any 
treatment records pertaining to the claim, any medical 
evidence tending to establish a service-connected disability 
caused or contributed to death.  

The January 2007 statement of the case provided the appellant 
with the relevant regulations for her claim for service 
connection for the cause of the veteran's death, including 
those governing VA's notice and assistance duties, as well as 
an explanation of the reason for the denial of the claims.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her claim 
for service connection of the veteran's death, and as such, 
that she had a meaningful opportunity to participate in the 
adjudication of her claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, 487 F.3d at 
489. 



Service Connection for the Cause of the Veteran's Death

The appellant argues that the veteran's death is the result 
of his active service.  She argues that the oropharyngeal 
cancer for which he was treated prior to his death was the 
result of exposure to the herbicide Agent Orange.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent (i.e., Agent 
Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases 
listed at 38 C.F.R. § 3.309(e) shall, in turn, be 
presumptively service-connected if this requirement is met, 
even though there is no record of such disease during 
service.  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

The death certificate reflects that the veteran died in 
November 2005.  The cause of death was listed as 
oropharyngeal cancer, renal failure, and hepatic failure.  

The veteran was not service-connected for any disabilities at 
the time of his death.  
Service medical records reflect no complaints, defects, 
abnormalities, diagnoses, or other findings concerning his 
mouth, kidneys, or liver.  Albumin tests were negative.  

The first medical evidence of cancer of the mouth, and of 
liver and kidney problems, is documented in private treatment 
records dated in 2004 and 2005.  This is over 28 and 29 
years, respectively, following the veteran's discharge from 
active service in 1975, and well beyond the one one-year 
presumptive period.  

There are no findings or opinions establishing that 
oropharyngeal cancer, renal failure, or hepatic failure are 
the result of the veteran's active service.  

Private hospital records show the veteran sought treatment 
for swelling in the right neck under the jaw in August 2004.  
Biopsy was performed on a lesion found under the tongue.  The 
pathology report, dated in August 2004, showed a diagnosis of 
invasive squamous cell carcinoma of the oropharynx.  He was 
noted to have a significant history of smoking 89 pack years 
and significant alcohol use in the past.  Clinical tests of 
the lungs showed a stable chest with evidence of exposure to 
granulomatous disease but without significant acute 
cardiopulmonary disease or significant abnormalities.  He was 
diagnosed and treated for squamous cell carcinoma of the 
floor of the mouth.  The cancer ultimately spread and was 
described in November 2005, prior to his death, as 
progressive metatastic squamous cell carcinoma of the floor 
of the mouth, and involving the cervical lymph nodes, lungs, 
liver and bones.  He expired at the end of November 2005.

The appellant has argued that the veteran's cancer of the 
mouth was the result of his exposure to the herbicide Agent 
Orange during his active service.  She testified before the 
undersigned Veterans Law Judge that the veteran was assigned 
to the USS Chemung, and that he was flown to Vietnam, where 
he waited in country for the ship to arrive in Vietnam 
waters.  He then served on aboard the ship when it was 
assigned in Vietnam waters.

The National Personnel Records Center (NPRC) was not able to 
confirm that the veteran served in Vietnam at any time.  
However, even assuming, without finding, that the 
circumstances of the veteran's service were such that 
exposure to the herbicide Agent Orange may be presumed, 
service connection for oropharyngeal cancer still cannot be 
granted. 

None of the conditions which caused the veteran's death, 
including oropharyngeal cancer, are conditions for which 
presumptive service connection is granted under the 
regulations concerning exposure to herbicides, including 
Agent Orange.  See 38 C.F.R. § 3.309(e).  

In the alternative, the appellant argues that the veteran's 
cancer of the floor of the mouth had its origin in cancer of 
the lung, bronchus, larynx, or trachea-cancers for which 
presumptive service connection is granted as the result of 
exposure to the herbicide Agent Orange under 38 C.F.R. 
§ 3.309(e).  However, review of the medical evidence simply 
does not show that this is the case.  The earliest clinical 
medical evidence of record shows that the veteran was first 
diagnosed by biopsy with squamous cell carcinoma of the 
oropharynx in August 2004.  Clinical findings dated in the 
same month revealed no significant abnormalities in the 
lungs.  

The record contains no opinions or findings etiologically 
linking the veteran's fatal diseases to exposure to the 
herbicide Agent Orange on a direct basis.

In summary, oropharyngeal cancer, renal failure, and hepatic 
failure are not shown by the evidence to have been incurred 
as a result of the veteran's active service, to include 
exposure to the herbicide Agent Orange.  Nor was cirrhosis of 
the liver or malignant cancer shown to have been manifested 
within one year following his discharge from active service.  
Moreover, the record does not show that the veteran had a 
service connected disability during at any time prior to his 
death that caused or substantially or materially contributed 
to the cause of his death.  

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, 
including exposure to the herbicide Agent Orange, her 
statements and testimony do not constitute competent medical 
evidence in support of the claim. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; or 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 C.F.R. § 1318; 
38 C.F.R. § 3.22.  

The record shows that the veteran had no service-connected 
disabilities at the time of his death in November 2005.  As 
such, the veteran was not in receipt of a 100 percent 
disability rating for service-connected disabilities for the 
statutory 10 year period of time prior to his death.  He was 
not in receipt of a 100 percent disability rating for 
service-connected disabilities from release from active 
service to a period of time at least five years immediately 
preceding death.  There is no evidence that the veteran was a 
prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death, 
including as the result of exposure to the herbicide Agent 
Orange, to include entitlement to DIC under 38 U.S.C.A. § 
1318, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


